

Exhibit 10.2
Form 8-K
Viking Systems, Inc.
File No. 000-49636




THIS NOTE AND THE COMMON STOCK REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE PROVISIONS
OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE
REGISTERED HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY
EXEMPTIONS UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.
NEITHER THE NOTE NOR THE COMMON STOCK MAY BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER PROVISIONS OF THE 1933
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT; AND IN THE CASE OF AN EXEMPTION, ONLY IF THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION OF THIS NOTE AND THE COMMON STOCK REFERENCED
HEREIN.


This note is one of a series issued in the aggregate principal amount of up to
Three Million Dollars ($3,000.000).




VIKING SYSTEMS, INC.




December 12, 2005
$750,000.00



10% SECURED CONVERTIBLE PROMISSORY NOTE




Viking Systems, Inc. (the “Company”), for value received, hereby promises to pay
to ST. CLOUD CAPITAL PARTNERS, L.P. or registered assigns (the “Holder”) on
March 22, 2006, or such earlier date as this Note may become due and payable
pursuant to Section 6 hereof (the “Maturity Date”), the principal sum of Seven
Hundred and Fifty Thousand Dollars ($750,000.00), and to pay interest on the
outstanding principal sum hereof at the rate of ten percent (10%) per annum.
This 10% Secured Convertible Promissory Note (this “Note”) is issued to the
Holder pursuant to the terms and conditions of that certain Securities Purchase
Agreement, dated as of August 12, 2005 hereof, and any amendments thereto (the
“Securities Purchase Agreement”) entered into by the Company, the Lead Lender
and Collateral Agent, and those persons and entities described in the Securities
Purchase Agreement as an “Investor.” All capitalized terms used herein without
definitions shall have the respective meanings provided therefore in the
Securities Purchase Agreement. THIS NOTE SUPERCEDES NOTES IN THE AMOUNT OF
$300,000, $200,000, AND $250,000 DATED AUGUST 12, 2005, SEPTEMBER 11, 2005 AND
DECEMBER 1, 2005.


1. Repayment. Monthly payments of interest only shall be paid by the Company to
Holder commencing on January 1, 2006, and on the last business day of each
succeeding month through and including March 22, 2006. The unpaid principal
amount of this Note and accrued but unpaid interest thereon, if any, shall be
paid on the Maturity Date by the Company to the Holder.



|
 
 

--------------------------------------------------------------------------------

 

Both principal hereof and interest thereon are payable at the address of the
Holder designated in the Securities Purchase Agreement or at such other place as
the Holder may from time to time designate in writing. Any payment otherwise due
on a Saturday, Sunday or legal bank holiday may be paid on the following
business day. Payments shall be made in lawful money of the United States of
America. Interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days for the actual number of days elapsed.


2. Security. This Note is secured as provided for in the Securities Purchase
Agreement and the Security Agreement referred to therein.


3. Transfers of Note to Comply with the 1933 Act. The Holder agrees that this
Note may not be sold, transferred, pledged, hypothecated or otherwise disposed
of except as follows: (1) to a Person whom the Note may legally be transferred
without registration and without delivery of a current prospectus under the 1933
Act with respect thereto and then only against receipt of an agreement of such
Person to comply with the provisions of this Section 3 with respect to any
resale or other disposition of the Note; or (2) to any Person upon delivery of a
prospectus then meeting the requirements of the 1933 Act relating to such
securities and the offering thereof for such sale or disposition, and thereafter
to all successive assignees.


4. Prepayment; Repayment Upon Consolidation or Merger. The principal amount of
this Note may be prepaid by the Company, in whole or in part without premium or
penalty, at any time in installments not less than the lesser of (i) twenty-five
percent (25%) of the original principal amount of the Note and (ii) the
remaining outstanding principal balance of this Note; provided that the Company
gives not less than thirty (30) days’ prior written notice to Holder of the
Company’s election to prepay this Note. Upon any prepayment of the entire
principal amount of this Note, all accrued, but unpaid, interest shall be paid
to the Holder on the date of prepayment.


This Note shall be paid in full, without premium, in the event the Company (i)
sells, leases or transfers all or a substantial portion of the assets of the
Company or (ii) reorganizes, consolidates or merges with or into another Person,
unless (A) the Company shall be the surviving corporation and the shareholders
of the Company immediately prior to such reorganization, consolidation or merger
own more than fifty (50%) of the voting securities of the Company immediately
after such transaction or (B) the other corporation controls, is under common
control with or is controlled by the Company immediately prior to the
consolidation or merger whether or not the Company shall be the surviving
corporation in such consolidation or merger, in which event this Note shall
remain outstanding as an obligation of the consolidated or surviving
corporation.


5. Conversion of Note. The Holder shall have the right from time to time, and at
any time on or prior to the Maturity Date, to convert all or any part of the
entirety of the debt then outstanding under this Note into fully-paid and
non-assessable shares of Common Stock, or any shares of capital stock or other
securities of the Company into which such Common Stock shall hereafter be
changed or reclassified, in accordance with the terms of Section 4 of the
Securities Purchase Agreement.



|
 
2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event that any sums due under this Note
are not repaid on the Maturity Date, in lieu of accepting repayment of the Note
from the Company, the Holder will have the option at any time and from time to
time to convert the entirety of the debt then outstanding, plus any accrued but
unpaid interest thereon, under this Note into fully paid and non-assessable
shares of Common Stock, or any shares of capital stock or other securities of
the Company into which such Common Stock shall hereafter be changed or
reclassified, pursuant to the terms of Section 4 of the Securities Purchase
Agreement.


The Company may require the Holder to convert this Note into shares of Common
Stock pursuant to the terms and conditions of the Securities Purchase Agreement.


As long as this Note is outstanding, the Company shall reserve and keep
available, free from preemptive rights, out of its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of Common
Stock upon the conversion in full of this Note and, from time to time, shall
take all steps necessary to amend its certificate of incorporation to provide
sufficient reserves of shares of Common Stock issuable upon conversion in whole
of this Note. The Company covenants that all shares of Common Stock which may be
issued upon conversion of this Note will, upon issue, be fully paid,
nonassessable, free of preemptive rights and free from all taxes, liens, charges
and security interests with respect to the issue thereof.


6. Events of Default and Remedies.


(a) Any one or more of the following events which shall have occurred and be
continuing shall constitute an event of default (“Event of Default”):


(i) Failure to make any payment hereunder when due or interest thereon within
five days of the date when due; or


(ii) Any representation or warranty made by the Company or any officer of the
Company in the Securities Purchase Agreement, this Note, the Security
Instruments, or in any agreement, report, certificate or other document
delivered to the Holder pursuant to the Loan Documents shall have been incorrect
in any material respect when made which shall not have been remedied ten (10)
days after written notice thereof shall have been given to the Company; or


(iii) The Company shall fail to perform or observe any covenant contained in the
Securities Purchase Agreement or any other Loan Document and such default, if
capable of being remedied, shall not have been remedied ten (10) days after
written notice thereof shall have been given to the Company; or





|
 
3

--------------------------------------------------------------------------------

 

(iv) The Company (A) shall institute any proceeding or voluntary case seeking to
adjudicate it bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of any order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for the Company or for any substantial part of its property, or shall
consent to the commencement against it of such a proceeding or case, or shall
file an answer in any such case or proceeding commenced against it consenting to
or acquiescing in the commencement of such case or proceeding, or shall consent
to or acquiesce in the appointment of such a receiver, trustee, custodian or
similar official; (B) shall be unable to pay its debts as such debts become due,
or shall admit in writing its inability to apply its debts generally; (C) shall
make a general assignment for the benefit of creditors; or (D) shall take any
action to authorize or effect any of the actions set fort above in this
subsection; or


(v) Any proceeding shall be instituted against the Company seeking to adjudicate
it bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for the Company or for any
substantial part of its property, and either such proceeding shall not have been
dismissed or shall not have been stayed for a period of sixty (60) days or any
of the actions sought in such proceeding (including, without limitation, the
entry of any order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur; or


(vi) The occurrence of any event of default or other event triggering
acceleration of any indebtedness by the Company under any note, agreement or
other instrument involving the issuance of indebtedness (but not including any
trade payables incurred in the ordinary course of business), whether such
indebtedness now exists or may hereafter be created, if, as a result of such
event of default or other event, the maturity of such indebtedness has been
accelerated or has otherwise become or been declared to be due prior to its
stated maturity and the principal amount of such indebtedness which has been
accelerated or has otherwise become or been declared to be due exceeds,
individually or in the aggregate, One Hundred Thousand Dollars ($100,000); or


(vii) The making or filing of any money judgment, writ or similar process in
excess of One Hundred Thousand Dollars ($100,000) against the Company or any of
the property or other assets of the Company which shall remain unsatisfied,
unvacated, unhanded or unstayed until the date that is the earlier to occur of
thirty (30) days after such judgment, writ or similar process is entered and
five (5) days prior to the date of any proposed sale thereunder; or





|
 
4

--------------------------------------------------------------------------------

 

(viii) The levying of any writ of attachment against any property or other
assets of the Company not fully covered by insurance in force valued
individually or in the aggregate at an amount equal to or greater than One
Hundred Thousand Dollars ($100,000) unless the Company posts a bond or obtains
other relief for the release of such attachment within thirty (30) days; or


(ix) The suspension of the usual business activities of the Company or the
winding up or the complete or partial liquidation of the Company’s business; or


(x) The Company shall challenge, or institute or join in any proceedings to
challenge the validity, binding effect or enforceability of this Note or any
endorsement of this Note or any other obligation to Holder; or


(xi) The Security Agreement or any provision thereof shall cease to be in full
force or effect or shall be declared to be null or void or otherwise
unenforceable in whole or in part; or Holder shall not have or shall cease to
have a valid and perfected security interest in the collateral described in the
Security Agreement; or


(xii) The removal of the Lead Lender Director for any reason without the
approval of St. Cloud.


(b) In the event of and immediately upon the occurrence of an Event of Default,
the Note shall become immediately due and payable without any action by the
Holder and the Note shall bear interest until paid at the rate of 15% per annum
(the “Default Interest Rate”). If an Event of Default occurs and is continuing,
Holder may pursue any remedy available at law or in equity or provided for in
any Loan Document to collect the payment of all amounts due under the Note or to
enforce the performance of any provision of the Note, and all expenses incurred
by Holder in connection with any remedy shall be deemed indebtedness of the
Company. For the avoidance of doubt, the occurrence of an Event of Default as
set forth in Section 6(a)(iv) and Section 6(a)(v) above shall make all sums of
principal and interest then remaining unpaid and all other amounts payable
hereon due and payable, all without demand, presentment, notice or protest, all
of which hereby are expressly waived, and will permit Holder to exercise any
other right available to it at law or in equity, all which rights and powers may
be exercised cumulatively. No delay or failure of Holder in the exercise of any
right or remedy provided for under this Note or under any of the Loan Documents
shall be deemed a waiver of such right by Holder. No exercise or partial
exercise or waiver of any right or remedy shall be deemed a waiver of any
further exercise of such right or remedy or of any other right or remedy that
Holder may have under this Note or under any of the Loan Documents. Enforcement
of any of Holder’s rights as to any security for the Promissory Note shall not
affect Holder’s right to enforce payment of the Promissory Note and to recover
judgment for any portion thereof remaining unpaid. The rights and remedies set
forth in this Note and in any of the Loan Documents are cumulative and not
exclusive of any other right or remedy that Holder may have.





|
 
5

--------------------------------------------------------------------------------

 

(c) In no event shall Holder be entitled to interest exceeding the maximum rate
permitted by law or under the applicable regulations promulgated by the United
States Small Business Administration (the “SBA”). If any excess interest is
provided for or shall be adjudicated to be so provided for in this Note, or if
any payment or other consideration under this Note or the Securities Purchase
Agreement is determined by the SBA to exceed the amount permitted under
applicable regulations promulgated by the SBA, then in such event: (i) the
provisions of this paragraph shall govern and control; (ii) the Company shall
not be obligated to pay the amount of such interest or other payment or
consideration to the extent that it is in excess of the maximum amount permitted
by law, and the same shall be construed as a mutual mistake of the parties; and
(iii) any such excess which may have been collected or attributed shall, at the
option of Holder, be subtracted from the then unpaid principal amount hereof or
refunded to the Company.
 
7. Failure to Pay Upon Maturity. In the event that the sum due under the Note is
not repaid on the Maturity Date, the Holder will have the option to either have
the Note accrue interest at the Default Interest Rate or such amount as legally
allowed until paid, or to convert the entirety of the debt then outstanding
under the Note into the shares of Common Stock at the a price equal to $.05 per
share. Such conversion price in the event of default is subject to adjustment
pursuant to the terms of the Securities Purchase Agreement.


8. Unconditional Obligation; Fees, Waivers, Other.


(a) The obligations to make the payments provided for in this Note are absolute
and unconditional and not subject to any defense, set-off, counterclaim,
rescission, recoupment or adjustment whatsoever.


(b) The Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Securities Purchase Agreement, incurred
in the collection and enforcement of this Note and to indemnify Holder against
any losses, claims, damages and liabilities and related expenses, including
counsel fees and expenses, incurred by Holder in connection with the collection
and enforcement of this Note (including, without limitation, in connection with
any bankruptcy, insolvency, reorganization or workout). In addition, the Company
agrees to pay, and to save Holder harmless from all liability for, any stamp or
other documentary taxes which may be payable in connection with the Company’s
execution or delivery of this Note.





|
 
6

--------------------------------------------------------------------------------

 

All payments made by the Company under this Note shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any governmental authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on Holder as a
result of a present or former connection between Holder and the jurisdiction of
the governmental authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from Holder having executed, delivered or performed its obligations or
received a payment under, or enforced, this Note). If any such non-excluded
taxes, levies, imposts, duties, charges, fees deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
Holder under this Note, the amounts so payable to Holder shall be increased to
the extent necessary to yield to Holder (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Note. Whenever any Non-Excluded Taxes are payable
by the Company, as promptly as possible thereafter (and, in any event, within
five (5) business days) the Company shall send to Holder for its own account a
certified copy of an original official receipt received by the Company showing
payment thereof. If the Company fails to pay any Non-Excluded Taxes when due to
the appropriate taxing authority or fails to remit to Holder the required
receipts or other required documentary evidence, the Company shall indemnify,
defend and hold Holder harmless for any incremental taxes, interest or penalties
that may become payable by Holder as a result of any such failure.


(c) No forbearance, indulgence, delay or failure to exercise any right or remedy
with respect to this Note shall operate as a waiver or as an acquiescence in any
default, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.


(d) This Note may not be modified or discharged (other than by payment or
conversion) except in a writing duly executed by the Company and Holder.


(e) Holder hereby expressly waives demand and presentment for payment, notice of
nonpayment, notice of dishonor, protest, notice of protest, bringing of suit,
and diligence in taking any action to collect amounts called for hereunder, and
shall be directly and primarily liable for the payment of all sums owing and to
be owing hereon, regardless of and without any notice, diligence, act or
omission with respect to the collection of any amount called for hereunder or in
connection with any right, lien, interest or property at any and all times which
the Company had or is existing as security for any amount called for hereunder.


9. Miscellaneous.


(a) The headings of the various paragraphs of this Note are for convenience of
reference only and shall in no way modify any of the terms or provisions of this
Note.



|
 
7

--------------------------------------------------------------------------------

 

 
(b) Any notice required or desired to be given by the parties hereto shall be in
writing and may be personally delivered; mailed by regular mail or certified
mail, return receipt requested; sent by telephone facsimile with a hard copy
sent by regular mail; or sent by a nationally recognized receipted overnight
delivery service, including, by example and not limita-tion, United Parcel
Service, Federal Express, or Airborne Express. Any such notice shall be deemed
given when personally delivered; if mailed by regular mail, three (3) days after
deposit in the United States mail, postage prepaid; if mailed by certified mail,
return receipt requested, three (3) days after deposit in the United States
mail, postage prepaid, or on the day of receipt by the recipient, whichever is
sooner; if sent by telephone facsimile, on the day sent if sent on a business
day during normal business hours of the recipient or on the next business day if
sent at any other time; or if sent by overnight delivery service, one (1)
business day after deposit in the custody of the delivery service. The addresses
and telephone numbers for the mailing, transmitting, or delivering of notices
shall be as follows:
 


If to Holder to:
St. Cloud Capital Partners, L.P.
 
10866 Wilshire Boulevard, Suite 1450
 
Los Angeles, California 90024
 
Facsimile: (310)475-0550
 
Attn: Robert Lautz
   
If to the Company, to:
Viking Systems, Inc.
 
7514 Girard Avenue, Suite 1509
 
La Jolla, CA 92037
 
Facsimile: 858-225-0467
 
Attn: Tom Marsh
   
With copies to:
Cohne, Rappaport & Segal
 
257 East 200 South, Suite 700
 
Salt Lake City, UT 84111
 
Facsimile: 801-355-1813
 
Attn: A. O. Headman, Jr.



Notices of a change of address of a party shall be given in the same manner as
all other notices as hereinabove provided.


(c) Except as set forth in the Loan Documents, the Holder shall not, by virtue,
hereof, be entitled to any rights of a shareholder in the Company, whether at
law or in equity, and the rights of the Holder are limited to those expressed in
this Note and in the other Loan Documents.


(d) Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date.



|
 
8

--------------------------------------------------------------------------------

 

(e) At any time or from time to time upon the request of Holder, the Company
will execute and deliver such further documents and do such other acts and
things as Holder may reasonably request in order fully to effectuate the
purposes of this Note, and to provide for the payment of the principal and
interest due hereunder.


(f) This Note shall be construed and enforced in accordance with the laws of the
State of California, without giving effect to the conflicts of law principles
thereof or the actual domiciles of the parties. The Company and the Holder
hereby consent to the jurisdiction of the Courts of the State of California and
the United States District Courts situated therein in connection with any action
concerning the provisions of this Note instituted by the Holder against the
Company.


(g)  No recourse shall be had for the payment of the principal or interest of
this Note against any incorporator or any past, present or future stockholder
officer, director, agent or attorney of the Company, or of any successor
corporation, either directly or through the Company or any successor
corporation, otherwise all such liability of the incorporators, stockholders,
officers, directors, attorneys and agents being waived, released and surrendered
by the Holder hereof by the acceptance of this Note.


(g)  This Note shall bind the Company and its successors and assigns.




[Signature Page Follows]





|
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note as
of the day and year first above written.





 
VIKING SYSTEMS, INC.
         
By: /s/ Thomas B. Marsh
 
Name: Thomas B. Marsh
 
Title: President and Chief Executive Officer



 
 
 
10

--------------------------------------------------------------------------------

 
 